ORDER
REVERCOMB, District Judge.
This matter is before the court pursuant to the defendant’s motion for reconsidera*10tion of this Court’s order denying the defendant’s motion to dismiss count II of the plaintiff’s complaint. The defendant contends that count II does not represent a claim for relief based on quantum meruit because it is based on a speculative assessment of past and future savings to Nevada Power rather than upon the reasonable value of services rendered. What the defendant ignores is that the reasonable value of services rendered can in fact be based on past and future savings. There is no ground on which to suggest that value billing is any less a reasonable means than hourly billing in determining value of services rendered. Whether the plaintiff’s figures are reasonable or speculative in relying upon a quantum meruit theory based on the concept of value billing is more appropriately a fact issue which requires resolution based on evidence adduced at trial. Moreover, the plaintiff contends that the alleged savings enjoyed by the defendant are in fact a result of actual services rendered.
Accordingly, it hereby is
ORDERED that the defendant’s motion for reconsideration be, and the same hereby is, DENIED.